DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment/arguments filed on 11/23/2021 which was in response to the office action mailed on 6/25/2021 (hereinafter the prior office action).
Claim(s) 1-7, 9-12, 14-16 and 18-23 is/are pending. 
Claim(s) 1, 5, 9-10, 14-15 and 20 is/are amended.
Claim(s) 8, 13 and 17 is/are cancelled.
Claim(s) 23 is/are new.
Claim(s) 1 and 10 is/are independent.
Applicant’s amendments have overcome prior Claim objection(s).
Applicant’s amendments have necessitated new Claim objection(s).
Applicant’s amendments have overcome prior rejection(s) based on 35 U.S.C. 112. 
Applicant’s amendments have necessitated new rejection(s) based on 35 U.S.C. 112.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered. 

Response to Arguments
Applicant’s arguments, filed on 11/23/2021, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 8-9 in “Remarks” regarding Para. 95 of Wichmann that “In direct contrast, the recited approach involves accepting (e.g., modeling) offer curves to control dispatch (i.e., based on selected commitments). Forbes fails to remedy this deficiency, being silent with respect to resource modeling and thus lacking disclosure of at least one combined cycle offer having plural and different configurations for a single combined cycle participant, as claimed.”

Examiner respectfully disagrees because Applicant refers to Para. 95 of Wichmann disclosing generating offer curves, whereas the Office Action used Para. 95 of Wichmann only to teach what the offer curves include in them, not regarding accepting offer curves to control dispatch. Instead, Para. 96 of Wichmann was used to teach receiving/accepting offer curves from power plants.
Further, the arguments regarding Forbes are moot because Forbes had not been used to teach the argued-about limitations.


Further, Applicant mentions in Pg. 9 in “Remarks” that “Wichmann's determined estimations, though, are not included in the combined cycle offer, as claimed, and much less are they considered when selecting commitments, as is further claimed. And paragraph 95 of 

Examiner respectfully disagrees because Para. 95 of Wichmann clearly teaches each participant generating one or more offer curves, where each curve is a set of configurations, i.e. a participant can generate multiple or plural sets of configurations, not just one. Thus, Wichmann teaches plural sets of configurations from a participant.



Further, Applicant mentions in Pg. 9 in “Remarks” that “the cited art fails to make obvious maximum usable power generation (i.e., capacity) in an each offered valid combined cycle configuration. Indeed, paragraph 103 of Wichmann at best discloses a "maximum power production" constraint/limit, but this is differently for simulating an entire power plant.” 

Examiner respectfully disagrees because Para. 79 of Wichmann discloses that the power plants’ objective is to utilize available capacity, which is the maximum usable power generation capacity. Further, the term “maximum usable” and “capacity” seem to be synonymous and thus redundant repetition (as indicated by Applicant’s use of the “i.e. capacity” in the argument above). Further, please see the 112 rejection associated with this term as outlined below.



Further, Applicant mentions in Pg. 9 in “Remarks” that “Wichmann thus only focuses on the control of one combined cycle plant.” Applicant continues on Pg. 9 of “Remarks” that “the recited approach may solve system optimization at scale (e.g., with about 1,400 generators owned by over 200 owner/participants), each generator having unique characteristics optimized when clearing (i.e., via the recited commitments' selection) which is absent from Wichmann (i.e., having only one generation owner).”

Examiner respectfully disagrees because the combination of Wichmann and Forbes teaches the claims as recited, which is because the combination of Wichmann and Forbes discloses each of the limitations of the claims as outlined below. For example, Wichmann clearly teaches dealing with multiple plants in at least Fig. 1, Para. 42, Para. 96, etc.
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., solve system optimization at scale…each generator having unique characteristics optimized”) are not recited in the rejected claim 1. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Further, Applicant mentions in Pg. 9-10 in “Remarks” that “Forbes does not remedy these latter deficiencies, nor has the Office Action asserted otherwise. For example, Forbes discloses a multiplicity of active grid elements operable to make peer-to-peer transactions based 

Examiner respectfully notes that these arguments regarding Forbes are moot because Forbes had not been used to teach the argued-about limitations, with which Applicant has also agreed.


Claim Objections
Claim(s) 23 is/are objected to because of the following informalities:  
Claim 23 recites “including”, and it should be “include”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-7, 9 and 23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
More specifically, newly amended claim 1 recites “each of the combined cycle configurations…including…(b) maximum usable power generation capacity…”. There does not seem to be any clear disclosure of “maximum usable power generation capacity” in the Applicant’s disclosure.

The rest of the claim(s) 2-7, 9 and 23 depend(s) upon the above rejected claim(s) 1, and it/they do not cure(s) the deficiency of the above rejected claim(s) 1, and thus are also rejected under 35 U.S.C. 112(a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 9-12, 14-16 and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wichmann et al. (U.S. Pub. No. 2015/0184550) (hereinafter “Wichmann”) in view of Forbes, Jr. et al. (U.S. Pub. No. 2017/0358041) (hereinafter “Forbes”).

Regarding claim 1, Wichmann teaches a method for operating a combined-cycle electrical power grid system (Para. 42 - - “combined-cycle plants” used along with grid connection lines 14)

that includes an electrical power grid, (Fig. 1, Para. 42 - - grid 14)

a plurality of power generation participants providing electrical power to the electrical power grid, (Fig. 1, Para. 42 - - power generators or plants 12)

and a plurality of consumers drawing electrical power from the electrical power grid, (Fig. 1, Para. 42 - - customer or loads 16)

where at least a portion of the power generation participants are combined cycle participants (Para. 42 - - “combined-cycle plants” included within power generators or plants 12)

that include a combination of different power generator types, (Para. 47 - - combined-cycle plant includes different power generator types such as gas and steam turbine systems)

(Para. 96 - - offer curves received/accepted from power plants; Para. 42 - - “combined-cycle plants” included within power generators or plants 12; Para. 95 - - one or more, i.e. plurality, of valid offer curves include various data, such as operating costs/conditions, which comprise configurations)

each of the combined cycle configurations being different and including…(b) maximum usable power generation capacity for each of the one or more power generator types identified for the configuration, (Para. 95 - - offer curves include power output, i.e. power generation capacity, of power generators, where plurality of offer curves represent plurality of different combined cycle configurations; Para. 79 - - power plants’ objective is to utilize available capacity, which is the maximum usable power generation capacity)

 (c) operating characteristics of each of the one or more generator types identified for the configuration, (Para. 95 - - offer curves include operating conditions; Para. 103 - - possible range of operation of each individual piece of equipment includes each of the generator types)

and (d) cost for the configuration; (Para. 95 - - offer curves include operating costs)

selecting commitments from the combined cycle offers based upon, at least in part, the (c) operating characteristics and (d) cost for each offered configuration, (Para. 96 - - Dispatch authority 24 assesses the offer curves and generates dispatch schedules, thereby selecting commitments, where offer curves have already been based at least on operating characteristics and cost)

wherein a set of one or more power generator types of at least one of the offers is different from another set of power generator types of another of the offers; (Fig. 1, Para. 42 - - power generator types are of different types such as wind, gas turbines, col-fired steam turbines, solar, hydroelectric, geothermal, nuclear; Para. 96 - - offers from multiple power plants can be received, where one power plant generator type is different from another power plant generator type)

and controlling dispatch of electricity on the electrical power grid based upon the selected commitments, (a) the one or more identified power generator types, and (b) the one or more power generation capacities. (Para. 96 - - control signal is used to dispatch selected schedule which in turn is based on power generation capacity above and identified generator types as in Forbes below)


But Wichmann does not explicitly teach (a) identification of one or more power generator types for the configuration,

However, Forbes teaches (a) identification of one or more power generator types for the configuration, (Para. 206, 255 - - type of power source is presented)

Wichmann and Forbes are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain configuring combined-cycle grid participants making offers for power generation.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Wichmann, by incorporating the above limitation(s) as taught by Forbes.

One of ordinary skill in the art would have been motivated to do this modification in order to allow utility operators to change microgrid configurations, as suggested by Forbes (Para. 206).



Regarding claim 2, the combination of Wichmann and Forbes teaches all the limitations of the base claim(s).
Wichmann further teaches wherein the set of valid combined cycle configuration also includes an all-off configuration. (Para. 113 - - power plant may be offline while not operating; Para. 153 - - power plant configurations include all “off” configuration)



Regarding claim 3, the combination of Wichmann and Forbes teaches all the limitations of the base claim(s).
Wichmann further teaches wherein the combined cycle offers further include physical component identifications associated with the power generator type identifications (Para. 43 - - “Each of the plant and the load controllers then controls the system component for which it is responsible and relays information about it”, where controlling the specific system component requires identifying it)

and the method further includes tracking component on and off times to enforce minimum up time, minimum down time and maximum run time constraints. (Fig. 18 - - on/off states per Permutations case per time Interval is set and thus tracked; Para. 160 - - minimum time interval for each mode is required; Para. 79 - - system constraints are observed during operation, i.e. run-time, such as maximum allowable loads, system stability, etc. Fig. 19, 20 - - “Min Downtime” and “Min Uptime” are defined)



Regarding claim 4, the combination of Wichmann and Forbes teaches all the limitations of the base claim(s).
Wichmann further teaches wherein the set of valid combined cycle configurations includes one or more configurations with (e) indication of the presence of a duct burner (DB) to  (Para. 192, 200 - - duct burners, i.e. DB, are operated which includes indication of presence of DB)



Regarding claim 5, the combination of Wichmann and Forbes teaches all the limitations of the base claim(s).
Wichmann further teaches wherein the combined cycle offers include resource level parameters that provide information pertaining to transitions, wherein the commitments are optimally selected based on the resource level parameters for transitioning between valid combined cycle configurations. (Para. 95 - - offer curves include estimated, i.e. potential, values for each time interval, where one interval to the next is a transition between valid configurations, where such transitions are for enhancing LCC/cost related to the offer curves which in turn are presented in order to be selected, i.e. optimum selection is made)



Regarding claim 6, the combination of Wichmann and Forbes teaches all the limitations of the base claim(s).
Wichmann further teaches wherein the resource level parameters include transition validity indicators between respective pairs of valid combined cycle configurations, the transition validity indicators indicating whether a transition between the pair of valid combined cycle configurations is valid or not. (Fig. 19, 20, Para. 161 - - whether operating sequences, i.e. transitions, are attainable, i.e. valid or not, are determined, where transition indicators are represented in the system’s analysis by arrows on the figures)



Regarding claim 7, the combination of Wichmann and Forbes teaches all the limitations of the base claim(s).
Wichmann further teaches wherein the resource level parameters further include transition time, transition notification time and transition cost information for each respective pair of valid transitions. (Fig. 18, Para. 161 - - “temporal limitations associated with transitioning”, i.e. transition time, as well as associated cost functions, i.e. transition cost, and output of analysis of the transitioning to an operator in order for the operator to adjust operability constraints and cost functions, i.e. transition notification time)



Regarding claim 9, the combination of Wichmann and Forbes teaches all the limitations of the base claim(s).
Wichmann further teaches wherein the method further includes controlling transitioning between the configurations based upon real (RT) market information. (Para. 94 - - offer curve is based on receiving market conditions, i.e. real-time/RT market information)



Regarding claim 10, Wichmann teaches a method for operating a combined-cycle electrical power grid system (Para. 42 - - “combined-cycle plants” used along with grid connection lines 14)

that includes an electrical power grid, (Fig. 1, Para. 42 - - grid 14)

a plurality of power generation participants providing electrical power to the electrical power grid, (Fig. 1, Para. 42 - - power generators or plants 12)

and a plurality of consumers drawing electrical power from the electrical power grid, (Fig. 1, Para. 42 - - customer or loads 16)

where at least a portion of the power generation participants are combined cycle participants (Para. 42 - - “combined-cycle plants” included within power generators or plants 12)

that include a combination of different power generator types, (Para. 47 - - combined-cycle plant includes different power generator types such as gas and steam turbine systems)

the method comprising: accepting, from a plurality of combined cycle power generation participants, combined cycle offers, each being for a plurality of valid combined cycle configurations, (Para. 96 - - offer curves received/accepted from power plants; Para. 42 - - “combined-cycle plants” included within power generators or plants 12; Para. 95 - - one or more, i.e. plurality, of valid offer curves include various data, such as operating costs/conditions, which comprise configurations)

…and the offers including at least three levels of parameter information pertaining to the valid combined cycle configurations, the three levels of parameter information including, (a) resource level parameters that describe transition information between the valid combined cycle configurations, (Para. 95 - - offer curves include estimated, i.e. potential, values for each time interval, where one interval to the next is a transition between valid configurations)

 (b) configuration level parameters that describe operating parameters for each of the valid combined cycle configuration; (Para. 95 - - offer curves include operating conditions, i.e. parameters)

and (c) component level parameters that describe operating parameters for specific power generator components included in one or more of the valid combined cycle configurations; (Para. 43 - - “Each of the plant and the load controllers then controls the system component for which it is responsible and relays information about it”, where controlling the specific system component requires component level operating parameters)

selecting commitments from the combined cycle offers based upon, at least in part, the resource level parameters, the configuration level parameters and the component level parameters; (Para. 96 - - Dispatch authority 24 assesses the offer curves and generates dispatch schedules, thereby selecting commitments, where offer curves have already been based at least on operating parameters)

and controlling dispatch of electricity on the electrical power grid based upon the selected commitments. (Para. 96 - - control signal is used to dispatch selected schedule)

But Wichmann does not explicitly teach each of the valid combined cycle configuration being different from one another and including identification of one or more power generator types for the configuration

However, Forbes teaches each of the valid combined cycle configuration being different from one another and including identification of one or more power generator types for the configuration (Para. 206, 255 - - type of power source is presented)

Wichmann and Forbes are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain configuring combined-cycle grid participants making offers for power generation.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Wichmann, by incorporating the above limitation(s) as taught by Forbes.

Forbes (Para. 206).



Regarding claim 11, the combination of Wichmann and Forbes teaches all the limitations of the base claim(s).
Wichmann further teaches wherein the resource level parameters include transition validity indicators between respective pairs of valid combined cycle configurations, the transition validity indicators indicating whether a transition between the pair of valid combined cycle configurations is valid or not. (Fig. 19, 20, Para. 161 - - whether operating sequences, i.e. transitions, are attainable, i.e. valid or not, are determined, where transition indicators are represented in the system’s analysis by arrows on the figures)



Regarding claim 12, the combination of Wichmann and Forbes teaches all the limitations of the base claim(s).
Wichmann further teaches wherein the resource level parameters further include transition time, transition notification time and transition cost information for each respective pair of valid transitions. (Fig. 18, Para. 161 - - “temporal limitations associated with transitioning”, i.e. transition time, as well as associated cost functions, i.e. transition cost, and output of analysis of the transitioning to an operator in order for the operator to adjust operability constraints and cost functions, i.e. transition notification time)



Regarding claim 14, the combination of Wichmann and Forbes teaches all the limitations of the base claim(s).
Wichmann further teaches wherein the method further includes controlling transitioning between the configurations based upon real-time (RT) market information. (Para. 94 - - offer curve is based on receiving market conditions, i.e. real-time/RT market information)



Regarding claim 15, the combination of Wichmann and Forbes teaches all the limitations of the base claim(s).
Wichmann further teaches wherein the method further includes controlling transitioning between the configurations based, at least in part, upon the resource level parameters and upon real-time (RT) market information. (Para. 94 - - offer curve is based on receiving market conditions, i.e. real-time/RT market information; Para. 95 - - offer curves include estimated, i.e. potential, values for each time interval, where one interval to the next is a transition between valid configurations)



Regarding claim 16, the combination of Wichmann and Forbes teaches all the limitations of the base claim(s).
Wichmann further teaches wherein the selecting and controlling steps do not specify specific power generator components, thereby allowing combined cycle power generation participants to select specific power generator components for the valid combined cycle configurations. (Fig. 1, Para. 43 - - “Each of the plant and the load controllers then controls the system component for which it is responsible and relays information about it”, where each local controller for each power generation participant, selects and controls its own specific power generator components)



Regarding claim 18, the combination of Wichmann and Forbes teaches all the limitations of the base claim(s).
Wichmann further teaches wherein the method further includes the step of receiving telemetry information from combined cycle power generation participants, the telemetry information including (i) information indicating the current combined cycle configuration in which the combined cycle power generation participant is operating, (Para. 71 - - “current operating conditions” are measured, i.e. telemetry information gathered, and received by the plant controller in order to make adjustments based on current conditions)

 (Para. 76 - - “feedback loop may be established to dynamically operate the plant more efficiently during fluctuating conditions”, where feedback provides telemetry information during fluctuating conditions, i.e. transitioning)



Regarding claim 19, the combination of Wichmann and Forbes teaches all the limitations of the base claim(s).
Forbes further teaches wherein the method further includes arranging settlement payment to the combined cycle power generation participants, (Para. 141 - - settlement payments are made to market participants; Para. 133 - - market participants include combined cycle generation participants)

wherein the settlement payment takes into account the combined cycle configurations in which the combined cycle power generation participants were operating in a given time period. (Para. 158 - - settlement blocks apply within specific time periods)

One of ordinary skill in the art would have been motivated to do this modification in order to enable energy participants to participate in financial and electrical service transactions thereby providing intelligent analysis based on captured data, as suggested by Forbes (Para. 206).



Regarding claim 20, the combination of Wichmann and Forbes teaches all the limitations of the base claim(s).
Forbes further teaches wherein the settlement payment further takes into account real-time (RT) changes in committed combined cycle configurations for the combined cycle power generation participants. (Para. 131 - - real-time, i.e. RT, data is used for settlements; Para. 206 - - each site’s configuration data is used)

One of ordinary skill in the art would have been motivated to do this modification in order to enable energy participants to participate in financial and electrical service transactions thereby providing intelligent analysis based on captured data, as suggested by Forbes (Para. 206).



Regarding claim 21, the combination of Wichmann and Forbes teaches all the limitations of the base claim(s).
Forbes further teaches wherein the settlement payment further takes into account day-ahead (DA) and RT commitments due to RT changes in the committed combined cycle configurations. (Para. 185 - - pricing services include both day ahead, i.e. DA, as well as real time, i.e. RA, pricing)

One of ordinary skill in the art would have been motivated to do this modification in order to enable energy participants to participate in financial and electrical service transactions thereby providing intelligent analysis based on captured data, as suggested by Forbes (Para. 206).



Regarding claim 22, the combination of Wichmann and Forbes teaches all the limitations of the base claim(s).
Forbes further teaches wherein the settlement payment further takes into account the…costs between combined cycle configurations. (Para. 158 - - cost associated with settlement block is calculated)

Wichmann further teaches transition costs between combined cycle configurations (Para. 161 - - cost function used in determining transition between configurations)

One of ordinary skill in the art would have been motivated to do this modification in order to enable energy participants to participate in financial and electrical service transactions thereby providing intelligent analysis based on captured data, as suggested by Forbes (Para. 206).



Regarding claim 23, the combination of Wichmann and Forbes teaches all the limitations of the base claim(s).
Wichmann further teaches wherein the operating characteristics including at least one of a minimum offered output, a maximum offered output, or a ramp rate. (Para. 103 - - possible range of operation includes minimum offered output and maximum offered output)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2010/0332373 by Crabtree et al., which discloses energy decision system periodically optimizing operational parameters of client system for a specific time period (Abstract).
U.S. Pat. No. 9,286,646 by Hoff, which discloses managing centralized power generation with the aid of a digital computer (Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119